Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitation, “in response to a request to modify the variable, modify the variable status by changing one of the plurality of bits from the initial value to a logical complement of the initial value to change the validity of the variable data; wherein the validity of the variable data is based on whether an even number or odd number of the plurality of bits are equal to the complement of the initial value.”
Claim 8 recites the limitation, “in response to a request to modify the variable, modifying the variable status by changing one of the plurality of bits from the initial value to a logical complement of the initial value to change the validity of the variable data; wherein the validity of the variable data is based on whether an even number or odd number of the plurality of bits are equal to the complement of the initial value.”
Claim 14 recites the limitation, “in response to a request to modify the variable, modify the variable status by changing one of the plurality of bits from the initial value to a logical complement of the initial value to change the validity of the variable data; wherein the validity of the variable data is based on whether an even number or odd number of the plurality of bits are equal to the complement of the initial value.”
Said limitations are supported by the specification as originally filed.  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139